           Case 1:17-cr-00076-NRB Document 22
                                           21 Filed 07/23/20 Page 1 of 1




                                                                                   July 23, 2020


  VIA ECF
  The Honorable Naomi Reice Buchwald
  U.S. District Judge
  U.S. District Court for the Southern
  District Court of New York
  500 Pearl Street
  New York, New York 10007

                Re: United States v. Mark Varacchi
                      No. 17-cr-00076 (NRB)


         Dear Judge Buchwald:

          On behalf of Defendant Mark Varacchi, we respectfully request that he be permitted to
  drive with his son to and from a summer camp in Pennsylvania between August 9-16, 2020. He
  will not stay in Pennsylvania. His pretrial services officer has no objection. The government,
  through AUSA Elisha Kobre, also consents to our request.

         Thank you in advance.



Application granted.                                 Respectfully submitted,

                                                     /s/ Rodney Villazor

                                                     Rodney Villazor
                                                     Smith Villazor, LLP

Dated: July 23, 2020
